ACCEPTED
                                                                                        14-15-00439-cv
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  8/4/2015 12:02:04 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                          NO. 14-15-00439-CV
                IN THE FOURTEENTH COURT OF APPEALS
                          HOUSTON, TEXAS                              FILED IN
                                                               14th COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                               8/4/2015 12:02:04 PM
                          DENBURY ONSHORE, LLC,                CHRISTOPHER A. PRINE
                                                                        Clerk
                                Appellant,

                                        V.

       TEXCAL ENERGY SOUTH TEXAS, L.P., AND VENOCO, INC.,
                          Appellees.

     On Appeal from the 334th Judicial District Court, Harris County, Texas
                      Trial Court Cause No. 2014-17506

                 STATEMENT REGARDING MEDIATION



      Appellant Denbury Onshore, LLC (“Denbury”) hereby notifies the Court

that the parties participated in mediation as required by the Court’s June 11, 2015

Abatement Order and that the parties were unable to resolve this dispute. Denbury

asks the Court to reinstate the appeal and issue a briefing schedule so that the

appeal may proceed.




                                         1
                                Respectfully submitted,


                                /s/ J. Albert Kroemer
                                J. Albert Kroemer
                                TBN 11728400
                                Cantey Hanger LLP
                                1999 Bryan Street, Suite 3300
                                Dallas, TX 75201
                                (214) 978-4167 office
                                (214) 978-4150 fax
                                akroemer@canteyhanger.com

Of Counsel:                     Stephen L. Tatum
                                TBN 19674500
Lionel M. Schooler              T. Derek Carson
TBN 17803300                    TBN 24085240
Jackson Walker L.L.P.           Cantey Hanger LLP
1401 McKinney, Suite 1900       600 West 6th Street, Suite 300
Houston, TX 77010               Fort Worth, TX 76102
(713) 752-4200 office           (817) 877-2800 office
(713) 502-0381 fax              (817) 877-2807 fax
lschooler@jw.com                statum@canteyhanger.com
                                dcarson@canteyhanger.com

                                COUNSEL FOR DENBURY
                                ONSHORE, LLC




                            2
                        CERTIFICATE OF SERVICE

       This is to certify that the foregoing document was served via the Court’s
electronic-filing system and/or electronic mail on the following counsel of record
on this 4th day of August, 2015.

      Barrett H. Reasoner
      Aundrea K. Gulley
      Ayesha Najam
      J. Benjamin Bireley
      Gibbs & Bruns LLP
      1100 Louisiana, Suite 5300
      Houston, TX 77002
      breasoner@gibbsbruns.com
      agulley@gibbsbruns.com
      anajam@gibbsbruns.com
      bbireley@gibbsbruns.com

                                     /s/ J. Albert Kroemer
                                      J. Albert Kroemer




                                        3